Citation Nr: 1817124	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  08-08 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased disability evaluation in excess of 50 percent for service-connected anxiety disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel

INTRODUCTION

The Veteran served on active duty from October 1998 to April 2001. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2005 rating determination of the Waco, Texas, Regional Office (RO).  By that rating action, the RO, in part, continued a 10 percent disability rating assigned to the service-connected anxiety disorder.  The Veteran appealed this rating action and the RO's determination therein to the Board.  This appeal ensued. 

A hearing was held before the undersigned Veterans Law Judge at the RO in July 2010 and a transcript is of record.

In a December 2007 rating decision, the RO increased the Veteran's disability evaluation for his anxiety disorder to 30 percent, effective from March 20, 2007.  By a September 2012 rating decision, the RO increased the Veteran's anxiety disorder to 50 percent, effective from September 9, 2010.  In a July 2016 rating decision, the RO assigned an effective date of September 20, 2006 to the 30 percent evaluation.  In a January 2018 rating action, the RO assigned an effective date of August 23, 2002 to the 50 percent disability rating for the service-connected anxiety disorder.  

In July 2017, the Board remanded the appeal to have the RO schedule the Veteran for a VA examination to determine the current severity of his anxiety disorder.  VA examined the Veteran in November 2017.  Thus, the requested development has been completed and the appeal has returned to the Board for further appellate consideration.  


FINDING OF FACT

In a statement to VA, dated in January 2018 and prior to the promulgation of a decision in the appeal, the Veteran indicated that he desired to withdraw his appeal.

CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C. 
§ 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  In a January 2018 submission, the Veteran, expressed his desire to withdraw this appeal.  There remain, therefore, no allegations of errors of fact or law for appellate consideration.   Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed. 




___________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


